Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-12 have been examined in this application.  This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed 04/03/2020 and 10/8/2020 has been acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit(s)” configured to in claims 1 – 8 and 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner suggests amended claim language such as “A progress rate roll-up system comprising: a processor coupled with a memory”  to avoid 112f claim interpretation and 112b issues.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “Level 4 association unit”; “mapping association unit”; “Level 3 association unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-10 depend from claim 4, and are rejected for same reasons as claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1- 12 are directed to a system for progress rate roll-up.
Claim 1  and Claim 4 recite a system for progress rate roll-up, which include  calculating a Level 4 engineering working schedule based progress rate, an engineering working schedule for managing a list and schedule of a design result; and a Level 4 association unit for matching a design work unit account of the baseline engineering man hour estimate  with a design work unit account of the engineering working schedule; storing a design work unit account number and a design work unit account weight value; storing an engineering working schedule control number and a design work unit account number; managing the baseline engineering man hour estimate the engineering working schedule and associating the baseline engineering man hour estimate and the engineering working schedule  with each other based on the design work unit account number .  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes” – concepts performed in human mind; evaluation.  Other than reciting a “system”, “database”, “Level 4 association unit”, and “design work unit” nothing in the claim elements preclude the step from being a “Mental Processes” – evaluation.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in construction management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “database”, “Level 4 association unit”, and “design work unit”  is insufficient to amount to significantly more. There are not elements of a processor and/or memory specifically stated in the claim language. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to extracting and receiving data and step 2B, it is M2106.05(d)- retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306.  
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-3 and 5-12 recite the additional elements of mapping generating a work type control number group and managing a design work unit account quantity  and a work type control number group quantity  in order to associate a work type control number; calculating a work type control number group weight value;  calculating a work type control number weight value;  calculating a progress rate for each work type control number and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea. Furthermore no processor or computerized system are stated in the claims and  they do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 4.  Regarding Claims 2-3 and Claims 5-7, 11-12  and the additional elements of “mapping association unit”, “Level 3 association unit”,  “Level 4 association unit” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacElheron et al., US Publication No 20140229212A1 [hereinafter MacElheron].
Regarding Claim 1, MacElheron specifically teaches 
A progress rate roll-up system comprising: a baseline engineering man hour estimate (BEME) database (DB) for calculating a Level 4 engineering working schedule (EWS) based progress rate; (MacElheron Par. 12, “Implementation of the system can include one or more the following. Components can be grouped, sorted, searched and accessed through a database. Work packages can be formed based on components and their associated data. Project schedules can be altered at the component level by adding or removing components to stretch or shrink the schedule. Constraints used to restrict a schedule or work package from being released can be created based on the information of the components tied to the schedule or work package. Once the constraints are satisfied, the schedule or work package is released and updated to track construction progress of the project underway. Reports can be generated to reflect productivity of construction crews or individuals and track progress of the project.”; Par. 49);
an engineering working schedule (EWS) DB for managing a list and schedule of a design result stored therein; (MacElheron Par. 25, “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state,… means for identifying uncompleted components or schedules; and means for alerting a human user to such; means for managing design generation information;”);
and a Level 4 association unit for matching a design work unit account (ECOA) of the baseline engineering man hour estimate (BEME) DB with a design work unit account (ECOA) of the engineering working schedule (EWS) DB. (MacElheron Par. 25, “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state, supporting materials state, current interaction, human user, and progress on any associated report, validation, verification, and documentation requirement, from inception through completion of that distinct project; wherein the search and cross-reference engine further comprises: …(b) for each such component, the particulars contained in the databases of such component; and, means for using a comparative description for each attribute and constraint rather than a component's description in a manufacturing perspective, to provide a unified standard of comparison across different manufacturers; wherein the subsystem further comprises: mean for collecting, collating, and managing the details for each and every component comprising a part of each project; means for providing the current representation of the project to the human user in accordance with the human user's expressed desire, further comprising: means for providing a graphical representation; means for providing a textual representation; means for providing a list representation;… and/or a database structure for storing information comprising full facets of component data in a project as well as relation information that track the components in different disciplines. ; Par. 59-62; Par. 49- Level 4)
Regarding Claim 2, 
The progress rate roll-up system of claim 1, further comprising a mapping association unit for generating a work type control number group (EIPS_NoGroup) and managing a mapping DB storing a design work unit account quantity (ECOA qty) and a work type control number group quantity (EIPS_NoGroupqty) for each work type control number group (EIPS_No_Group) in order to associate a work type control number (EIPSNo), which is a control item of a Level 3 engineering integrated project schedule (EIPS), and an engineering working schedule control number (EWSNo), which is a control item of an engineering working schedule (EWS), with each other; (MacElheron Par. 18-19- “Broadly speaking, a method for managing a construction project based on component data is provided, the method comprising : associating component data with project information such as construction activities, resources, man hours, and budgets; grouping component data into a database; sorting component data into categories depending on data use; creating work packages based on built-in tradesmen's expertise with constraints needing to be satisfied prior to the work package being released, the constraints comprising resources, budgets, safety and quality information that relate to the components in the work package; and building a schedule by arranging activities according to a release date of work packages, the release date determined by the satisfaction of the constraints; wherein the component data and schedule are used to manage the construction project.  In some embodiments, the method for managing a construction project can further comprise updating the schedule by tracking a state of a components, generating reports on a performance evaluation of the construction project, retrieving the component data by loading the component data into a tablet or hand-held device, for example wherein the component data are loaded into the tablet or hand-held device from the database via a portable computer; retrieving a plurality of components from the database; presenting the plurality of components to a user; receiving a selection of one of the components that has been performed on the project identified by a selected identifier from the user; comprising a value identifying the selected component; and associating a number of hours worked with the selected identifier; providing a means to develop cost codes to group components into categories, the means comprising an algorithm to adjust proportions of cost codes according to change of project budget; providing a means to estimate a project cost at a level of granularity where the level is selected from a group consisting of component, IWP, CWP, discipline, and project, the means comprising an algorithm to collect man hours from engineering drawings by industry standard rates; and/or providing a means to evaluate a work crew's performance down to a component level, the means comprising an algorithm to calculate productivity and generate reports.”; Par. 59-62; Par. 49-  Level 3);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over MacElheron et al., US Publication No 20140229212A1 [hereinafter MacElheron], in view of Itabayashi et al., US Publication No 20190095839 A1 [hereinafter Itabayashi].
Regarding Claim 3, MacElheron teaches the progress rate roll-up system of claim 2, further comprising…
MacElheron teaches
a Level 3 association unit for … and calculating a progress rate for each work type control number (EIPSNo) in association with the engineering working schedule (EWS) DB. (MacElheron Abstract- “Methods and systems for managing construction projects are provided. The methods and systems can be based on component-associated data where components can be assigned identifiers, drawings, cost codes, and man-hour values according to industry standards. Components can be grouped, sorted, searched and accessed through a database (a component library). Project schedules and work packages can be formed based on components and their associated data through a planning system. The schedule can be altered at the component level by adding or removing components, or stretching or shrinking the schedule. Constraints can be used to restrict a schedule or work package from being released until the constraints are satisfied. Once released, schedules can be updated to track construction progress of the project underway through a tracking system. Reports can be generated to reflect productivity of construction crews or individuals and track progress of the project..”; Par. 49);
MacElheron teaches productivity calculations and the feature is expounded upon by Itabayashi:
… calculating a work type control number group weight value (EIPS_No_GroupWV) based on the design work unit account quantity (ECOA qty) and the work type control number group quantity (EIPS_No_Groupqty), calculating a work type control number weight value (EIPSNoWV) based on a work achievement level (CPVAL, %Complete Value) for each control point (CP) of the design result distinguishing the work type control number (EIPSNo), …. (Itabayashi Par. 51-“ Further, as a method of calculating the relevance, for example, a technique disclosed in “Identifying Controlling Features of Engineering Design Iteration” (Smith, R. P. and S. D. Eppinger, 1997) may be applied. These methods are techniques in which the relevance between the subtasks is optimized by calculating a repetition probability so as to make an optimal process. The relevance may be weighted with an index indicating a length in an execution time of the entire process. For example, it is assumed that the design process data TB3 is completed at a short execution time than other design process data. The subtask of the design process data TB3 is weighted in correspondence with the calculated relevance. Therefore, the control may be performed to contribute to the change to an optimal process. “; Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”);
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).
Regarding Claim 4, 
MacElheron teaches
A progress rate roll-up system comprising: a baseline engineering man hour estimate (BEME) database (DB) storing a design work unit account number (ECOA No) …; (MacElheron Par. 12, “Implementation of the system can include one or more the following. Components can be grouped, sorted, searched and accessed through a database. Work packages can be formed based on components and their associated data. Project schedules can be altered at the component level by adding or removing components to stretch or shrink the schedule. Constraints used to restrict a schedule or work package from being released can be created based on the information of the components tied to the schedule or work package. Once the constraints are satisfied, the schedule or work package is released and updated to track construction progress of the project underway. Reports can be generated to reflect productivity of construction crews or individuals and track progress of the project.”);
an engineering working schedule (EWS) DB storing an engineering working schedule control number (EWSNo) and a design work unit account number (ECOA_No); (MacElheron Par. 19-“ In some embodiments, the method for managing a construction project can further comprise updating the schedule by tracking a state of a components, generating reports on a performance evaluation of the construction project, retrieving the component data by loading the component data into a tablet or hand-held device, for example wherein the component data are loaded into the tablet or hand-held device from the database via a portable computer; retrieving a plurality of components from the database; presenting the plurality of components to a user; receiving a selection of one of the components that has been performed on the project identified by a selected identifier from the user; comprising a value identifying the selected component; and associating a number of hours worked with the selected identifier; providing a means to develop cost codes to group components into categories, the means comprising an algorithm to adjust proportions of cost codes according to change of project budget; providing a means to estimate a project cost at a level of granularity where the level is selected from a group consisting of component, IWP, CWP, discipline, and project, the means comprising an algorithm to collect man hours from engineering drawings by industry standard rates; and/or providing a means to evaluate a work crew's performance down to a component level, the means comprising an algorithm to calculate productivity and generate reports.”; Par. 25, “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state,… means for identifying uncompleted components or schedules; and means for alerting a human user to such; means for managing design generation information;”);
and a Level 4 association unit for matching a design work unit account (ECOA) of the baseline engineering man hour estimate (BEME) DB with a design work unit account (ECOA) of the engineering working schedule (EWS) DB. (MacElheron Par. 25, “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state, supporting materials state, current interaction, human user, and progress on any associated report, validation, verification, and documentation requirement, from inception through completion of that distinct project; wherein the search and cross-reference engine further comprises: …(b) for each such component, the particulars contained in the databases of such component; and, means for using a comparative description for each attribute and constraint rather than a component's description in a manufacturing perspective, to provide a unified standard of comparison across different manufacturers; wherein the subsystem further comprises: mean for collecting, collating, and managing the details for each and every component comprising a part of each project; means for providing the current representation of the project to the human user in accordance with the human user's expressed desire, further comprising: means for providing a graphical representation; means for providing a textual representation; means for providing a list representation;… and/or a database structure for storing information comprising full facets of component data in a project as well as relation information that track the components in different disciplines. ; Par. 59-62; Par. 49- Level 4);
MacElheron teaches construction project data and the following feature  is expounded upon by Itabayashi:
…and a design work unit account weight value (ECOA_WV) (Itabayashi Par. 51-“ Further, as a method of calculating the relevance, for example, a technique disclosed in “Identifying Controlling Features of Engineering Design Iteration” (Smith, R. P. and S. D. Eppinger, 1997) may be applied. These methods are techniques in which the relevance between the subtasks is optimized by calculating a repetition probability so as to make an optimal process. The relevance may be weighted with an index indicating a length in an execution time of the entire process. For example, it is assumed that the design process data TB3 is completed at a short execution time than other design process data. The subtask of the design process data TB3 is weighted in correspondence with the calculated relevance. Therefore, the control may be performed to contribute to the change to an optimal process. “; Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”);
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).
Regarding Claim 5, 
The progress rate roll-up system of claim 4, further comprising: an engineering integrated project schedule (EIPS) DB storing a work type control number (EIPSNo); and a mapping association unit for generating a work type control number group (EIPS_NoGroup) corresponding to the engineering working schedule control number (EWSNo) based on the work type control number (EIPSNo) of the engineering integrated project schedule (EIPS) DB and storing the work type control number group (EIPS_No_Group) in the engineering working schedule (EWS) DB. (MacElheron Par. 18-19- “Broadly speaking, a method for managing a construction project based on component data is provided, the method comprising : associating component data with project information such as construction activities, resources, man hours, and budgets; grouping component data into a database; sorting component data into categories depending on data use; creating work packages based on built-in tradesmen's expertise with constraints needing to be satisfied prior to the work package being released, the constraints comprising resources, budgets, safety and quality information that relate to the components in the work package; and building a schedule by arranging activities according to a release date of work packages, the release date determined by the satisfaction of the constraints; wherein the component data and schedule are used to manage the construction project.  In some embodiments, the method for managing a construction project can further comprise updating the schedule by tracking a state of a components, generating reports on a performance evaluation of the construction project, retrieving the component data by loading the component data into a tablet or hand-held device, for example wherein the component data are loaded into the tablet or hand-held device from the database via a portable computer; retrieving a plurality of components from the database; presenting the plurality of components to a user; receiving a selection of one of the components that has been performed on the project identified by a selected identifier from the user; comprising a value identifying the selected component; and associating a number of hours worked with the selected identifier; providing a means to develop cost codes to group components into categories, the means comprising an algorithm to adjust proportions of cost codes according to change of project budget; providing a means to estimate a project cost at a level of granularity where the level is selected from a group consisting of component, IWP, CWP, discipline, and project, the means comprising an algorithm to collect man hours from engineering drawings by industry standard rates; and/or providing a means to evaluate a work crew's performance down to a component level, the means comprising an algorithm to calculate productivity and generate reports.”);
Regarding Claim 6, 
The progress rate roll-up system of claim 5, further comprising a mapping DB storing a design work unit account quantity (ECOA qty) and a work type control number group quantity (EIPSNoGroupqty) corresponding to the work type control number group (EIPSNo_Group), wherein the mapping association unit calculates the design work unit account quantity (ECOA qty) based on the number of engineering working schedule control numbers (EWSNo) of the same design work unit account number (ECOA No), stores the design work unit account quantity (ECOA qty) in the mapping DB, calculates the work type control number group quantity (EIPS_No_Groupqty) based on the number of engineering working schedule control numbers (EWSNo) of the same work type control number group (EIPSNoGroup), and stores the work type control number group quantity (EIPSNoGroupqty) in the mapping DB. (MacElheron Par. 59-62- “Algorithms can be developed to estimate man hours for components by reading a corresponding engineering drawing. In some embodiments, tables for man hours of standard components can be created. Referring now to FIG. 9 an example of a man hour table for a piping module is shown. In this table, the man hour for a linear foot pipe (or a fitting) with a specific diameter and a specific type can be collected based on industry standard installation rates. The estimated man hour for a piece of pipe in a piping module can be calculated by multiplying the corresponding man hour in a table by the length of the pipe (if the component is a fitting for example, then the estimated man hour of the fitting is equal to the man hour in a corresponding table). As part of the man-hour estimation function, utilities can be used to recognize different types of components from the engineering drawings (such as DWG, PCF, etc.), as well as the parameters of these components. Since components can be allocated to level 3 schedule line items, level 4 schedule line items, and installation work packages (IWPs), the costs as to different granularity can be estimated. In some embodiments, cost codes can be used to group relevant components into categories. A list of cost codes can be created when setting up a project. Then, components can be associated with individual cost codes when they are loaded into a project. Therefore, each cost code can represent a total man-hour amount regarding all the components it contains. In addition, the proportionate relations between components and a cost code can be recorded in the system database. A user can adjust the total man hour that a cost code represents, which can accordingly make changes on the individual man hours of the components using the recorded proportionate relations.  …”);
Regarding Claim 7, MacElheron in view of Itabayashi teach the progress rate roll-up system of claim 6, further comprising:…
… and a Level 3 association unit for …, the design work unit account quantity (ECOA qty), and the work type control number group quantity (EIPS_No_Groupqty) …. (MacElheron Par. 59-62- “Algorithms can be developed to estimate man hours for components by reading a corresponding engineering drawing. In some embodiments, tables for man hours of standard components can be created. Referring now to FIG. 9 an example of a man hour table for a piping module is shown. In this table, the man hour for a linear foot pipe (or a fitting) with a specific diameter and a specific type can be collected based on industry standard installation rates. The estimated man hour for a piece of pipe in a piping module can be calculated by multiplying the corresponding man hour in a table by the length of the pipe (if the component is a fitting for example, then the estimated man hour of the fitting is equal to the man hour in a corresponding table). As part of the man-hour estimation function, utilities can be used to recognize different types of components from the engineering drawings (such as DWG, PCF, etc.), as well as the parameters of these components. Since components can be allocated to level 3 schedule line items, level 4 schedule line items, and installation work packages (IWPs), the costs as to different granularity can be estimated. In some embodiments, cost codes can be used to group relevant components into categories. A list of cost codes can be created when setting up a project. Then, components can be associated with individual cost codes when they are loaded into a project. Therefore, each cost code can represent a total man-hour amount regarding all the components it contains. In addition, the proportionate relations between components and a cost code can be recorded in the system database. A user can adjust the total man hour that a cost code represents, which can accordingly make changes on the individual man hours of the components using the recorded proportionate relations.  …”; Par. 49);
MacElheron teaches construction project data and the following feature  is expounded upon by Itabayashi:
a work type control number group man hour (EIPS_NoGroupMH) DB storing a work type control number group weight value (EIPS_No_GroupWV) corresponding to the work type control number group (EIPS_No_Group);  (Itabayashi Par.18-“ The design support device includes a unit which stores the operation history of a design tool operated by an operator and a history of creating/referring a file as design history data, a unit which compares date information in the design history data with date information of a task in a design procedure table of each product or project, and associates and registers the task and the design history data as task-design history relevant data, a unit which divides the design history data in a unit of subtask on the basis of the task-design history relevant data, and associates and registers the subtasks and an execution order of the subtasks in a design process database as design process data, a unit which calculates a relevance of the subtask from a relation between a creation file and a reference file in the subtask and a relation between the subtask and the execution order and registers the relevance to the design process database as subtask relevance data, a unit which sets the created design process data as in-process data for an in-process design work, sets the design process data registered to the design process database as past design process data, compares the in-process data with the past design process data, estimates a subtask to be performed in a subsequent design work with respect to the in-process design work, registers the estimate subtask as the estimate subtask data, a unit which calculates an optimal execution order on the basis of an average man-hour of the estimate subtask and the subtask relevance data, and registers the optimal execution order as an estimate design process, and a unit which displays the estimate design process through an output device.”; Par. 51; Par. 90);
calculating the work type control number group weight value (EIPS_No_GroupWV) based on the design work unit account weight value (ECOA_WV)… and storing the work type control number group weight value (EIPS_No_GroupWV) in the work type control number group man hour (EIPS_No_GroupMH) DB (Itabayashi Par. 51-“ Further, as a method of calculating the relevance, for example, a technique disclosed in “Identifying Controlling Features of Engineering Design Iteration” (Smith, R. P. and S. D. Eppinger, 1997) may be applied. These methods are techniques in which the relevance between the subtasks is optimized by calculating a repetition probability so as to make an optimal process. The relevance may be weighted with an index indicating a length in an execution time of the entire process. For example, it is assumed that the design process data TB3 is completed at a short execution time than other design process data. The subtask of the design process data TB3 is weighted in correspondence with the calculated relevance. Therefore, the control may be performed to contribute to the change to an optimal process. “; Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”);
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).
Regarding Claim 9, MacElheron in view of Itabayashi teach the progress rate roll-up system of claim 7, further comprising …
a work achievement level (CPVAL) DB storing a functional breakdown structure (FBS) and a per-control-point (CP) work achievement level (CPVAL) corresponding to the functional breakdown structure (FBS). (MacElheron Par. 25- “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state, supporting materials state, current interaction, human user, and progress on any associated report, validation, verification, and documentation requirement, from inception through completion of that distinct project;”; Par. 49-“ Regarding level 3 schedule which defines the overall critical path of planning, components can be allocated to line items of level 3 schedule based on major milestones. Referring now to FIG. 4, a typical process of allocating components to level 4 schedule line items is illustrated. A level 4 schedule is the detailed working level schedule developed by trade contractors. After being approved and integrated to project schedule, it can be transferred from the original database, e.g. Oracle.TM. Primavera.TM. P6, to the present construction management system. By allocating relevant components to each schedule line item and interpreting the schedule through the component centric modeling logic embedded in the present construction management system, the actual budgeted man hour for each activity in the given level 4 schedule can be achieved and updated to Oracle.TM. Primavera.TM. P6 database.”);
Regarding Claim 10, MacElheron in view of Itabayashi teach the progress rate roll-up system of claim 9, …
MacElheron fails to teach the following feature taught by Itabayashi:
wherein the per-control-point (CP) work achievement level CPVAL includes at least one of an approval point weight value (PI CPVAL), a construction point weight value (Cl CPVAL), a final point weight value (Fl CPVAL), and a completion point weight value (AB CPVAL). (Itabayashi Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”; Par. 89-90; Par. 93);
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).
Regarding Claim 11, MacElheron in view of Itabayashi teach the progress rate roll-up system of claim 9, further comprising …
MacElheron teaches

…a work type control number man hour (EIPS_NoMH) DB storing the work type control number (EIPSNo), the work type control number group (EIPS_NoGroup), the functional breakdown structure (FBS), … wherein the Level 3 association unit calculates (MacElheron Par. 25- “In some embodiments, the software program can further comprise wherein the database is a relational database which can track and make use of the relationships between and amongst the attributes of its data; wherein the database tracks for each distinct project a design state, supporting materials state, current interaction, human user, and progress on any associated report, validation, verification, and documentation requirement, from inception through completion of that distinct project;”; Par. 49-“ Regarding level 3 schedule which defines the overall critical path of planning, components can be allocated to line items of level 3 schedule based on major milestones. Referring now to FIG. 4, a typical process of allocating components to level 4 schedule line items is illustrated. A level 4 schedule is the detailed working level schedule developed by trade contractors. After being approved and integrated to project schedule, it can be transferred from the original database, e.g. Oracle.TM. Primavera.TM. P6, to the present construction management system. By allocating relevant components to each schedule line item and interpreting the schedule through the component centric modeling logic embedded in the present construction management system, the actual budgeted man hour for each activity in the given level 4 schedule can be achieved and updated to Oracle.TM. Primavera.TM. P6 database.”; Par. 18-19; Par. 59-60);
MacElheron teaches productivity data and  the following feature is expounded upon by Itabayashi:
… the per-control-point (CP) work achievement level (CPVAL), and a work type control number weight value (EIPS_NoWV), (Itabayashi Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”; Par. 89-90; Par. 93);
wherein the Level 3 association unit calculates a work type control number weight value (EIPSNoWV) based on the work type control number group weight value (EIPS_No_GroupWV) and the per-control-point (CP) work achievement level (CPVAL). (Itabayashi Par. 18-“ …associates and registers the subtasks and an execution order of the subtasks in a design process database as design process data, a unit which calculates a relevance of the subtask from a relation between a creation file and a reference file in the subtask and a relation between the subtask and the execution order and registers the relevance to the design process database as subtask relevance data, a unit which sets the created design process data as in-process data for an in-process design work, sets the design process data registered to the design process database as past design process data, compares the in-process data with the past design process data, estimates a subtask to be performed in a subsequent design work with respect to the in-process design work, registers the estimate subtask as the estimate subtask data, a unit which calculates an optimal execution order on the basis of an average man-hour of the estimate subtask and the subtask relevance data, and registers the optimal execution order as an estimate design process, and a unit which displays the estimate design process through an output device.”;  Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”; Par. 89-90; Par. 93);
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).
Regarding Claim 12, MacElheron in view of Itabayashi teach the progress rate roll-up system of claim 11, wherein the Level 3 association unit calculates a Level 3 progress rate  …
MacElheron teaches productivity data and  the following feature is expounded upon by Itabayashi:
…by determining whether the work type control number weight value (EIPS_No_WV) is achieved based on the list and schedule of the design result stored in the engineering working schedule (EWS) DB. (Itabayashi Par. 90- “In Step S403 which is additionally performed as needed, the relevance obtained in Step S402 may be assigned with a weight using indexes such as the length of execution time of the entire process, a design skill of the operator, and the number of skipped subtasks. For example, it is assumed that there is a design process data which is completed in a state where the execution time is shorter than other design process data, and the number of skipped subtasks is small. In this case, the weight of the relevance is set to be high in the subtask of the design process data so as to perform the control to contribute to the change to an optimal process. Step S403 may be appropriately performed as needed.”; Par. 89-90; Par. 93; Par. 18-“ …associates and registers the subtasks and an execution order of the subtasks in a design process database as design process data, a unit which calculates a relevance of the subtask from a relation between a creation file and a reference file in the subtask and a relation between the subtask and the execution order and registers the relevance to the design process database as subtask relevance data, a unit which sets the created design process data as in-process data for an in-process design work, sets the design process data registered to the design process database as past design process data, compares the in-process data with the past design process data, estimates a subtask to be performed in a subsequent design work with respect to the in-process design work, registers the estimate subtask as the estimate subtask data, a unit which calculates an optimal execution order on the basis of an average man-hour of the estimate subtask and the subtask relevance data, and registers the optimal execution order as an estimate design process, and a unit which displays the estimate design process through an output device.”;  );
MacElheron and Itabayashi are directed to project planning and staff management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron as taught by Itabayashi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron with the motivation of obtaining an optimal execution order in the design process (Itabayashi Abstract).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacElheron et al., US Publication No 20140229212A1 [hereinafter MacElheron], in view of Itabayashi et al., US Publication No 20190095839 A1 [hereinafter Itabayashi], and in further view of Cooper, US Publication No 20080027791 A1 [hereinafter Cooper].
MacElheron in view of Itabayashi the progress rate roll-up system of claim 7,… and disclose calculating productivity in (MacElheron Par. 19) and the feature is expounded upon by Cooper:
wherein the work type control number group weight value (EIPSNoGroupWV) is calculated by dividing the product of the design work unit account weight value (ECOA_WV) and the work type control number group quantity (EIPS_No_Groupqty) by the design work unit account quantity (ECOAqty). (Cooper Par. 50-“ Referring now to FIG. 10, output generator 30 of system 10 may be configured to retrieve data associated with a work item (step 122) and retrieve all current progress ratings for a work item since the entry date of the work item (step 138), as well as the weightings to be assigned to each current progress rating (step 140). Output generator 30 may be further configured to calculate the cumulative progress rating (step 142) by multiplying the weighting to be assigned to a current progress rating by the current progress rating, summing the products, and dividing by the total number of current progress ratings plus ten (step 144). All cumulative progress ratings may also be stored in database 14 (step 148). Database 14 may be configured to store data for correlation with progress parameters 26, including, for example, a visual indicator (e.g., color) to be assigned to a cumulative progress rating. The colors for assignment to numerical ranges for a cumulative progress rating may be the same as the colors for assignment to numerical ranges for a current progress rating as described above. However, it should be understood by those of ordinary skill in the art that any number of colors and/or numerical ranges may be utilized and remain within the spirit and scope of the invention. Still referring to FIG. 10, the system may be configured to assign a color to the cumulative progress rating (step 146) based on the value of the cumulative progress rating and the data stored in database 14 that is indicative of the color correlation.”);
MacElheron, Itabayashi and Cooper are directed to project planning management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the productivity data of MacElheron in view of Itabayashi and calculated additional productivities as taught by Cooper, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of MacElheron in view of Itabayashi with the motivation of an improved system and method for processing performance data for an entity team, or individual. (Cooper Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication Number 20150262106A1 to Diao et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Anita Y Coupe, can be reached at (571) 270-03614. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624